CHRISTENSEN, District Judge
dissenting:
If we were at liberty to rewrite the Military Selective Service Act or recast the teachings of Tilton v. Missouri Pacific R. Co., 376 U.S. 169, 181, 84 S.Ct. 595, 602, 11 L.Ed.2d 590, 597 (1964), the májority’s solution of this perplexing problem could be irresistible. But a liberal interpretation of the statute in favor of the veteran, as commended by Tilton, requires us at least to follow its express language which clearly and rationally favors the appellee veteran here.
Congress said he was entitled to be “restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment continuously from the time of his entering the armed forces until the time of his restoration to such employment.” 50 U.S.C. App. § 459(c)(2). Of course it can be rationalized that if he had not been in the military service he might not have earned “such status” in his employment as would have resulted from “employment continuously from the time of his entering the armed forces until the time of his restoration to such employment.” However, Congress had described his entitlement as just that. But for this, it might not be unreasonable to assume that had he not been called to the colors his employment for the period would have corresponded to his employment record following such period. There is even a question about this though, for the effect of his military service in unprovable or even imperceptible ways could have affected his subsequent work record. Congress dispensed with the necessity of speculating about these imponderables by the express provision above quoted favoring the veteran.
The further requirement of Tilton was satisfied; the parties concede that, under any construction, appellee’s period of apprenticeship service was satisfactorily completed, and he now is in a position to “insist upon a seniority date reflecting the delay caused by military service”. Tilton is not satisfied by rejecting the express language of the Act which favors the veteran for a competing interpretation against the interests of the veteran and in favor of a non-veteran to whom the continuous service presumption mandated by the Act does not apply.
I therefore respectfully dissent, and would affirm.